REPAIR PATCH, METHOD FOR MOLDING REPAIR PATCH, METHOD FOR REPAIRING COMPOSITE MATERIAL, AND MOLDING JIG

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:
In claim 19, line 1, replace “A” with –An assembly comprising a part of a second composite material to be repaired and a–.
In claim 19, line 1, after “made of a” insert – first–.
In claim 19, lines 1-2, replace “a part of a composite material” with –the part–.
In claim 19, line 4, after “the second” insert – bottom–.
In claim 19, line 5, after “of the” insert – second–.
In claim 19, line 10, after “in the first” insert – thickness–.
In claim 19, line 12, after “the” insert – opposite–.
In claim 19, line 14, after “the” insert – opposite–.
In claim 20, line 1, replace “repair patch” with –assembly–.
In claim 20, line 7, after “wherein the” insert – opposite–.

In claim 21, line 1, replace “repair patch” with –assembly–.
In claim 21, line 4, after “of the” insert – opposite–.
In claim 22, line 1, replace “repair patch” with –assembly–.
In claim 22, line 3, after “with ”replace “a” with –the–.
In claim 22, line 3, delete “ which extends along an axial direction”.
In claim 22, line 7, after “wherein the” insert – opposite–.
In claim 22, line 8, after “of the” insert – opposite–.
In claim 23, line 1, replace “repair patch” with –assembly–.
In claim 23, line 4, after “of the” insert – opposite–.
In claim 24, line 1, replace “repair patch” with –assembly–.
In claim 24, line 2, after “the” insert – first–.
In claim 25, line 1, replace “repair patch” with –assembly–.
In claim 26, line 1, replace “repair patch” with –assembly–.
In claim 26, lines 2-3, delete “wherein the part to be repaired has a cylindrical shape which extends along an axial direction, and ”.
In claim 26, the last line, after “the” insert – opposite–.
In claim 27, line 1, replace “molding a repair patch made of a composite material to repair” with –repairing–.
In claim 27, line 2, after “of a ” insert –second –.
In claim 27, line 2, after “material” delete “ to be repaired”.
In claim 27, line 5, after “of a ” insert–second –.
In claim 27, line 7, delete “ and”.

In claim 27, line 10, delete “as a thickness direction ”.
In claim 27, line 12, after “the” insert – opposite–.
In claim 27, the third-to-last line, after “the first ” insert–thickness –.
In claim 28, line 1, replace “molding” with –repairing–.
In claim 28, line 4, after “wherein the ” insert –opposite –.
In claim 28, line 5, after “of the ” insert –opposite –.
In claim 29, line 1, replace “molding” with –repairing–.
In claim 29, line 4, after “wherein the ” insert –opposite –.
In claim 29, line 5, after “toward the ” insert –opposite –.
In claim 29, line 8, after “toward the ” insert –opposite –.
In claim 30, line 1, after “of a ” insert –second –.
In claim 30, line 6, after “of a ” insert –first –.
In claim 30, line 10, after “the ” insert –opposite –.
In claim 31, line 3, after “the ” insert –opposite –.
In claim 31, line 4, after “of the ” insert –opposite –.
In claim 32, line 1, delete “a composite material ”.
In claim 33, line 1, delete “a composite material ”.
In claim 34, line 1, delete “a composite material ”.
In claim 34, line 2, after “wherein the ” insert –first –.
In claim 35, line 1, delete “a composite material ”.

In claim 36, line 4, after “the ” insert –opposite –.
In claim 36, line 5, after “toward the ” insert –opposite –.
In claim 36, line 7, after “toward the ” insert –opposite –.
Cancel claims 37-39.
Authorization for this examiner’s amendment was given in an interview with W. Douglas Hahm on February 18, 2022.

Election/Restriction
Applicant's election with traverse of Group I, claims 19-26, and Species a., claims 19-21 and 24-26, in the reply filed on December 30, 2021, is acknowledged.  Applicant’s arguments that Group III as reflected in new claims 37-39 possesses unity of invention with Groups I and II are not persuasive.  However, upon examination, the common technical feature of Groups I and II is found to be a special technical feature not taught by the prior art, such that the restriction requirement between these groups is withdrawn.  Further, as independent (genus) claims 19, 27, and 30 are found allowable, the restriction between the species represented by dependent claims 20-23, 28-29, 31, and 36 is also withdrawn.

Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Garhart (US 2018/0264759), Shouyama (US 2013/0220503), Rotter et al. (US 2011/0259515), Colby et al. (US 2011/0174427), and Brennan et al. .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are found allowable because the prior art does not teach a composite material to be repaired and a repair patch as claimed, and particularly comprising the combination of geometric features as recited, where the first distance as defined is smaller than the second distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855. The examiner can normally be reached 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745